TURNER, J.
The facts in this matter are the same as in the proceeding instituted by the St. Lawrence State Hospital against Fowler as the committee of Christian Holsworth, in the court of sessions in this county, to compel the committee to pay the sum of $3.75 per week to said hospital for the support and maintenance of John Holsworth, a pauper son of said Christian Holsworth, at said state institution. 37 N. Y. Supp. 12. The petitioner is the treasurer of said hospital, and the application herein is for an order directing the committee to pay to said hospital the sum of $245.29 for the care and maintenance of John Holsworth at said institution from October 1, 1893, to the 1st day of January, 1895.
The committee, by his counsel, interposes these objections, to wit: (1) That the court has no power to bind either Christian Holsworth or his committee, Frederick Fowler, to the payment of this claim, as there is no evidence showing that any order has ever been obtained in the court of sessions requiring the said John Holsworth *17to be supported by his father, or by the committee of his father, (2) That until an order has been obtained in the court of sessions, determining the liability of the father, and the amount thereof, for the support of the said John Holsworth, the county court has no jurisdiction to grant the order the petitioner herein requests, inasmuch as John Holsworth is not a minor, but is over 21 years of age. (8) That all the property of said Christian Holsworth, and all moneys and securities now in the hands of his said committee, are United States pension moneys, or derived wholly from a United States pension heretofore granted to the said Christian Holsworth.
After due consideration, it seems to me the objections in behalf of said Holsworth and his committee must be sustained. An order may be entered denying this application in behalf of St. Lawrence State Hospital, but without costs.
Application denied, without costs.